    4:20-cr-03099-JMG-CRZ Doc # 1 Filed: 09/24/20 Page 1 of 3 - Page ID # 1




                         IN THE UNITED STATES DISTRICT COURT
                                                               l
                             FOR THE DISTRICT OF NEBRASKA




UNITED STATES OF AMERICA,
                                                                   INDICTMENT
                       Plaintiff,                         Count I: 18 U .S.C. § 2244(a)(2)

        vs.                                               Count 2: 18 U.S.C. § 2244(b)

IAN WAGNER,                                               Count 3: 49 U.S.C. § 46506(2)

                       Defendant.


                                         INDICTMENT

The Grand Jury charges that

                                          COUNT ONE

       On or about October 6, 2017, on an aircraft in the special aircraft jurisdiction of the

United States, namely Frontier Airlines Flight 605 from Indianapolis, Indiana to Denver,

Colorado, the defendant, IAN WAGNER, knowingly engaged in and caused sexual contact with

another person, Victim 1, who was at the time incapable of appraising the nature of the conduct

and physically incapable of declining participation in, and communicating an unwillingness to

engage in, the sexual contact. The sexual contact involved the intentional touching, directly and

through the clothing, of Victim 1'sinner thigh with an intent to abuse, humiliate, harass,

degrade, and arouse and gratify the sexual desire of any person. The sexual contact began,

continued, and was completed while the aircraft was in flight over the District of Nebraska.

       In violation of Title 18, United States Code, Section 2244(a)(2) and Title 49, United

States Code, Section 46506.
    4:20-cr-03099-JMG-CRZ Doc # 1 Filed: 09/24/20 Page 2 of 3 - Page ID # 2




                                          COUNT TWO

        On or about October 6, 2017, on an aircraft in the special aircraftjurisdiction of the

United States, namely Frontier Airlines Flight 605 from Indianapolis, Indiana to Denver,

Colorado, the defendant, IAN WAGNER, knowingly engaged in and caused sexual contact with

another person, Victim 1, without Victim l's permission. The sexual contact involved the

intentional touching, directly and through the clothing, of Victim l's inner thigh with an intent to

abuse, humiliate, harass, degrade, and arouse and gratify the sexual desire of any person. The

sexual contact began, continued, and was completed while the aircraft was in flight over the

District of Nebraska.

       In violation of Title 18, United States Code, Section 2244(b) and Title 49, United States

Code, Section 46506.

                                         COUNT THREE

       On or about October 6, 2017, on an aircraft in the special aircraftjurisdiction of the

United States, namely Frontier Airlines Flight 605 from Indianapolis, Indiana to Denver,

Colorado, the defendant, IAN WAGNER, committed an intentional act of obscene and indecent

exposure of his genitals and engaging in masturbation in a public place, which if committed in

the District of Columbia would violate D.C. Code Section 22-1312 (formerly D.C. Code Section

22-1112). The act began, continued, and was completed while the aircraft was in flight over the

District of Nebraska.

       In violation of Title 49, United States Code, Section 46506(2).




                                                 2
      4:20-cr-03099-JMG-CRZ Doc # 1 Filed: 09/24/20 Page 3 of 3 - Page ID # 3




                                                     A TRUE BILL



                                                     Foreperson-


       The United States of America requests that trial of this case be held in Lincoln, Nebraska,
pursuant to the rules of this Court.


         Joseph P. Kelly                             Brian C. Rabbitt ·
         United States Attorney                      Acting Assistant Attorney General
                                                     United States Department of Justice
                                                     Criminal Division


By:                                         By:
                                               ~~r
                                                       ;;1,M::J~
                                                     Jami B. Perry
                                                     Trial Attorney .
                                                     Human Rights and Special Prosecutions
                                                     Section




                                               3
